In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 20-2680
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                v.

DWIGHT E. JACKSON,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
               No. 86 CR 426 — John Z. Lee, Judge.
                    ____________________

   ARGUED FEBRUARY 25, 2021 — DECIDED MARCH 23, 2021
                    ____________________

   Before EASTERBROOK, WOOD, and KIRSCH, Circuit Judges.
    EASTERBROOK, Circuit Judge. Dwight Jackson made a ca-
reer of armed bank robbery. Thirty minutes after being re-
leased from prison for two of his robberies, Jackson com-
miYed another. The district judge who sentenced Jackson
concluded that nothing short of life imprisonment without
the possibility of parole would bring his criminality to a
close. We held on appeal that the judge was entitled to reach
2                                                  No. 20-2680

this conclusion. United States v. Jackson, 835 F.2d 1195 (7th
Cir. 1987).
    In May 1986, when he commiYed his ﬁnal bank robbery,
Jackson was 35. Today he is 70 and seeks compassionate re-
lease under 18 U.S.C. §3582(c)(1). This law provides that “in
any case” a district court may release a prisoner, on the pris-
oner’s own request (after exhausting administrative reme-
dies) when “extraordinary and compelling reasons” justify
release. See 18 U.S.C. §3582(c)(1)(A)(i); United States v. Gunn,
980 F.3d 1178 (7th Cir. 2020). Jackson contends that he
suﬀers from hypertension and chronic obstructive pulmo-
nary disease, which create extra risk for someone housed in
close quarters during the SARS-CoV-2 pandemic. The Bu-
reau of Prisons disagreed with Jackson and rejected his re-
quest—as did a district judge, on the ground that Jackson is
not covered by §3582. The reference to “any case” gives
§3582(c)(1) a broad sweep, but, if something else makes it
irrelevant to Jackson, the breadth of its language does not
maYer.
    The “something else” to which the district judge pointed
is the fact that Jackson commiYed his crime before Novem-
ber 1, 1987, the date on which the Sentencing Reform Act of
1984 took eﬀect. Section 3582 was added to the Criminal
Code (i.e., Title 18) by the 1984 Act, which contains a transi-
tion provision. As amended in 1987, this transition rule pro-
vides that its provisions “shall apply only to oﬀenses com-
miYed after the taking eﬀect of this chapter.” Pub. L. No.
100-182, 101 Stat. 1266 §2, 18 U.S.C. §3551 note. People
whose crimes predate November 1, 1987, continue to be
governed by the law in force at the time of their oﬀenses,
such as the old Chapter 311 of Title 18, which set up a sys-
No. 20-2680                                                  3

tem of parole. The Parole Commission could release prison-
ers who faced medical problems and were eligible for parole.
And a judge could reduce a prisoner’s “minimum term”, but
only on motion of the Director of the Bureau of Prisons. 18
U.S.C. §4205(g) (repealed by the Sentencing Reform Act yet
still applicable to crimes commiYed before November 1,
1987). Given his no-parole sentence, which lacks a minimum
term of years, Jackson retains only the possibility of commu-
tation by the President.
    Jackson acknowledges that, until recently, §3582 would
not have applied to him even if the Director of the Bureau of
Prisons believed that he should be released. Before the First
Step Act of 2018, only a motion by the Director could author-
ize release under §3582(c)(1). The 2018 Act changed that by
permiYing prisoners to seek their own release. And since the
subsection establishing that possibility covers “any case”,
Jackson insists that it must apply to people whose crimes
predate November 1, 1987. What other function could “in
any case” serve?
    One problem for Jackson is that “in any case” has been
part of §3582(c)(1) since its enactment in 1984 by the Sentenc-
ing Reform Act—which technically was Chapter II of Title II
of the Comprehensive Crime Control Act, Pub. L. No. 98-
473, 98 Stat. 1837 (Oct. 12, 1984). If “in any case” had been
added to §3582 in 2018, perhaps it would be best to under-
stand the First Step Act as repealing the old §3582 and enact-
ing a new version. A “new” §3582 would be free of the grip
of the transition language. But Jackson does not contend that
the 2018 Act swept away the old §3582 and brought in a new
one. Nor would such an argument be tenable. The First Step
Act provides that §3582(c)(1)(A) is being amended, not that
4                                                 No. 20-2680

§3582 as a whole is being repealed and a new statute with
the same section number enacted. See Pub. L. No. 115-391,
132 Stat. 5194, 5239, §603(b)(1) (Dec. 21, 2018).
    Doubtless the Congress that enacted the 2018 Act wanted
to make compassionate release easier. But it did not modify
the transition language from 1984 and 1987. Jackson tells us
that the phrase “this chapter” in the transition clause means
the chapter of the Comprehensive Crime Control Act rather
than the chapter of the United States Code in which §3582
now resides (Chapter 227 of Title 18). That seems to us the
best reading of the language from 1984, as modiﬁed in 1987.
Yet this does not help Jackson. What is now §3582 was part
of Title II, Chapter II of the 1984 legislation.
    Jackson has a ﬁnal line of argument. One provision of the
2018 Act contains its own transition clause: §102(b)(3), which
applies to an amendment to 18 U.S.C. §3624(g) made else-
where in the 2018 Act, reads: “The amendments made by
this subsection shall apply with respect to oﬀenses com-
miYed before, on, or after the date of enactment of this Act,
except that such amendments shall not apply with respect to
oﬀenses commiYed before November 1, 1987.” As Jackson
sees things, by reiterating in §102(b)(3) that §3624—which
like §3582 was part of the Sentencing Reform Act—does not
apply to people whose crimes predate November 1, 1987, the
2018 Act made all of its other changes universally applicable.
That’s a non-sequitur. The “except” clause in §102(b)(3) is
necessary to prevent the preceding language—which de-
clares that the changes to §3624(g) are fully retroactive—
from reaching beyond the scope of §3624(g) itself, which
does not apply to older oﬀenses.
No. 20-2680                                                 5

    Section 3624 has been the subject of multiple changes
since 1984. The amendment history accompanying this sec-
tion in Title 18 shows that transition language has been a
routine part of these amendments, so that each change ap-
plies to the proper set of cases. The inclusion of transition
language in §102(b)(3) of the 2018 Act is of a kind with these
earlier provisions. Nothing in any of them implies that some
other part of the Sentencing Reform Act has suddenly be-
come applicable to older crimes.
   Only one other circuit has considered whether the 2018
Act makes old-law prisoners eligible for release under
§3582(c)(1). It has held that the 2018 Act does not have this
eﬀect. United States v. Ma?a-Ballesteros, 2021 U.S. App. LEXIS
4108 (9th Cir. Feb. 12, 2021) (nonprecedential decision). For
the reasons we have given, we agree with the Ninth Circuit
that §3582 remains inapplicable to old-law prisoners. This
means that the judgment must be
                                                   AFFIRMED.